DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph A. Herndon (Reg. No. 50,469) on 09/08/2021.
The application has been amended as follows: 

Claims 2-4, 9, and 13 are cancelled.
Claims 1-27 are amended as follows:

	Regarding claim 1, 
	1. (Previously Presented) A fixture comprising: 
	a hollow elongate section having a first end and a second end, wherein the first end has an opening for receiving a lens portion of an imaging device and the second end is structurally configured to brace against a surface of an object being imaged, wherein the hollow elongate section is configured to hold the lens portion of the imaging device at a the object being imaged as well as to control an amount of incident light on the lens portion of the imaging device; 
	an extension section connected to the second end of the hollow elongate section, the extension section configured to brace the hollow elongate section along an edge of the object being imaged and to maintain the hollow elongate section level with respect to the edge of the object being imaged; 
	a base coupled to an underside surface of the extension section; and 
	a calibration object positioned on the base, wherein the calibration object is positioned at substantially the same distance from the lens portion of the imaging device as the surface of the object being imaged.  

	Regarding claim 2, 
	2. (Canceled)  

	Regarding claim 3, 
	3. (Canceled)  

	Regarding claim 4, 
	4. (Canceled)  

	Regarding claim 5, (Previously Presented) The fixture of claim 1, wherein 
	the hollow elongate section and the extension section are one integral component.  

	Regarding claim 6, 

	the extension section has a 2flat surface for seating on the edge of the object being imaged.  

	Regarding claim 7, 
	7. (Previously Presented) The fixture of claim 1, wherein 
	the extension section includes an internal structure arranged lengthwise along the extension section for holding a calibration object adjacent to the second end of the hollow elongate section.  

	Regarding claim 8, 
	8. (Original) The fixture of claim 7, wherein 
	the internal structure and the extension section are one integral component, and wherein the extension section is hollowed out in areas to create the internal structure.  

	Regarding claim 9, 
	9. (Canceled)  

	Regarding claim 10, 
	10. (Currently Amended) A system comprising: 
	an imaging device; 
	a calibration object; and 
	a fixture having an opening for receiving a lens portion of the imaging device and for holding the calibration object in a field of view of the imaging device, wherein the fixture ; wherein 
	the fixture comprises: 
	a hollow elongate section having a first end and a second end, wherein the opening for receiving the lens portion of the imaging device is disposed at the first end and the second end is structurally configured to brace against a surface of the object 3being imaged; and 
	an extension section connected to the second end of the hollow elongate section, the extension section including an internal structure arranged lengthwise along the extension section for holding the calibration object adjacent to the second end of the hollow elongate section, wherein 
	the internal structure and the extension section are one integral component, and wherein the extension section is hollowed out in areas to create the internal structure.  

	Regarding claim 11, 
	11. (Original) The system of claim 10, wherein 
	the imaging device includes an ultraviolet microscope.  

	Regarding claim 12, 
	12. (Original) The system of claim 10, wherein 
	the fixture has a flat distal portion for abutting an edge of the object being imaged.  

	Regarding claim 13, 
	13. (Canceled)  

	Regarding claim 14, 
	14.  (Previously Presented) The system of claim 10, wherein 
	the extension section is connected to the second end of the hollow elongate section at a seat, wherein the seat contacts the surface of the object being imaged.  

	Regarding claim 15, 
	15. (Original) The system of claim 10, further comprising: 
	a computing device coupled to the imaging device and having one or more processors 4and non-transitory computer readable medium storing instructions, that when executed by the one or more processors, causes the computing device to perform functions of: 
	receiving an image from the imaging device capturing a cross-section of a composite component with the calibration object in the image; 
	calculating an image scaling factor using known dimensions of the calibration object; and 
	determining a physical measurement of a wrinkle in the composite component using the image scaling factor.  

	Regarding claim 16, 
	16. (Previously Presented) The system of claim 10, further comprising: 
	a computing device coupled to the imaging device and having one or more processors and non-transitory computer readable medium storing instructions, that when 
	receiving live video from the imaging device; 
	displaying the live video on a graphical user interface; 
	enabling capture of an image within the live video; and 
	causing a wrinkle measurement to be performed on the image.  

	Regarding claim 17, 
	17. (Currently Amended) A method of configuring an imaging device for capturing images of an object, the method comprising: 
	holding, via a fixture, a lens portion of an imaging device at a fixed distance from an object being imaged by positioning a base to an underside surface of the fixture and positioning [[the]] a calibration object on the base such that the calibration object is positioned at substantially the 5same distance from the lens portion of the imaging device as a surface of the object being imaged; 
	controlling an amount of incident light on the lens portion of the imaging device by use of the fixture; and 
	holding, via the fixture, [[a]] the calibration object in a field of view of the imaging device.  

	Regarding claim 18, 
	18. (Canceled)  

	Regarding claim 19, 

  
	Regarding claim 20, 
	20. (Original) The method of claim 17, wherein the object being imaged comprises 
	a composite component, and the method further comprises: receiving an image from the imaging device capturing a cross-section of the composite component with the calibration object in the image; 
	calculating an image scaling factor using known dimensions of the calibration object; and 
	determining a physical measurement of a wrinkle in the composite component using the image scaling factor.  

	Regarding claim 21, 
	21. (Previously Presented) The method of claim 17, further comprising: 
	receiving live video from the imaging device; 
	displaying the live video on a graphical user interface; 
	enabling capture of an image within the live video; and 
	causing a wrinkle measurement to be performed on the image.  

	Regarding claim 22, 
	22. (Previously Presented) The fixture of claim 1, wherein the hollow elongate section is cylindrical, and 6wherein the extension section includes a cylindrically-shaped cut-out portion of the hollow elongate section.  


	23. (Previously Presented) The fixture of claim 1, wherein the calibration object is a first calibration object, and the fixture further comprises: 
	a second calibration object positioned adjacent the first calibration object on the base.  

	Regarding claim 24, 
	24. (Previously Presented) The fixture of claim 23, wherein the first calibration object and the second calibration object comprise a disc-shape.  

	Regarding claim 25, 
	25. (Previously Presented) A fixture comprising: 
	a hollow elongate section having a first end and a second end, wherein the first end has an opening for receiving a lens portion of an imaging device and the second end is structurally configured to brace against a surface of an object being imaged, wherein the hollow elongate section is configured to hold the lens portion of the imaging device at a fixed distance from the object being imaged as well as to control an amount of incident light on the lens portion of the imaging device; 
	an extension section connected to the second end of the hollow elongate section, the extension section configured to brace the hollow elongate section along an edge of the object being imaged and to maintain the hollow elongate section level with respect to the edge of the object being imaged, wherein 

	the internal structure and the extension section are one integral component, and wherein the extension section is hollowed out in areas to create the internal structure.  

	Regarding claim 26, 
	26. (Previously Presented) The fixture of claim 25, wherein the extension section has a flat surface for seating on the edge of the object being imaged.  

	Regarding claim 27, 
	27. (Previously Presented) The fixture of claim 25, further comprising: the calibration object positioned on the internal structure, wherein the calibration object is positioned at substantially the same distance from the lens portion of the imaging device as the surface of the object being imaged.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding independent claim(s) 1, the closet prior art does not specifically teach or reasonably suggest an extension section connected to the second end of the hollow elongate section, the extension section configured to brace the hollow elongate section along an edge of the object being imaged and to maintain the hollow elongate section level with respect to the edge of the object being imaged; a base coupled to an underside surface of the extension section; and a calibration object positioned on the base, wherein the calibration object is positioned at substantially the same distance from the lens portion of the imaging device as the surface of the object being imaged.
Regarding independent claim(s) 10, the closet prior art does not specifically teach or reasonably suggest a hollow elongate section having a first end and a second end, wherein the opening for receiving the lens portion of the imaging device is disposed at the first end and the second end is structurally configured to brace against a surface of the object 3being imaged; and an extension section connected to the second end of the hollow elongate section, the extension section including an internal structure arranged lengthwise along the extension section for holding the calibration object adjacent to the second end of the hollow elongate section, wherein the internal structure and the extension section are one integral component, and wherein the extension section is hollowed out in areas to create the internal structure.
Regarding independent claim(s) 17, the closet prior art does not specifically teach or reasonably suggest positioning a base to an underside surface of the fixture and positioning [[the]] a calibration object on the base such that the calibration object is positioned at substantially the 5same distance from the lens portion of the imaging device as a surface of the object being imaged
	Regarding independent claim(s) 25, the closet prior art does not specifically teach or reasonably suggest the extension section includes an internal structure arranged lengthwise along the extension section for holding a calibration object adjacent to the second end of the hollow elongate section, and wherein the internal structure and the extension section are one integral component, and wherein the extension section is hollowed out in areas to create the internal structure
Dependent claims 5-8, 11-12, 14-16, 20-24, and 26-27 are allowed for the reasons concerning the independent claims 1, 10, 17, and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 5-8, 10-12, 14-17, and 20-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        09/07/2021